t c memo united_states tax_court carolyn webb petitioner v commissioner of internal revenue respondent jerry d webb petitioner v commissioner of internal revenue respondent docket nos filed date carolyn webb and jerry d webb pro sese bryan e sladek for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in and additions to petitioner jerry webb's petitioner federal_income_tax for and as follows year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure additions to tax respondent determined deficiencies in and additions to petitioner carolyn webb's carolyn webb federal_income_tax for and as follows year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure additions to tax respondent determined that carolyn webb had deficiencies in tax for through at trial and on brief however respondent concedes the deficiencies asserted against carolyn webb for through based on two decisions entered by this court against petitioner see webb v commissioner tcmemo_1993_521 affd without published opinion 46_f3d_1149 9th cir webb v commissioner tcmemo_1993_283 vacated and remanded in part without published opinion 28_f3d_111 9th cir on remand tcmemo_1995_199 affd 86_f3d_1165 9th cir those decisions sustained respondent's determinations which attributed percent of the income earned by petitioner to him accordingly respondent concedes the deficiencies asserted against carolyn webb for and these cases docket no involving the income_tax of carolyn webb for and and docket no involving the income_tax of petitioner for and have been consolidated for purposes of trial briefing and opinion pursuant to rule a all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated after concessions by the parties the issues for decision are whether one half of petitioner's income for and is attributable to carolyn webb pursuant to the operation of california community_property law we hold it is for respondent concedes that she incorrectly determined wages of dollar_figure against petitioner that were actually earned by him in for respondent concedes that petitioner had dollar_figure in nonemployee compensation rather than the dollar_figure amount that respondent determined in the notice_of_deficiency for and respondent concedes that petitioners are each entitled to the standard_deduction and one personal_exemption petitioner is also entitled to a deduction for one half of the self-employment_tax these are mathematical adjustments respondent determined that carolyn webb is liable for tax on dollar_figure for and dollar_figure for which is one half of petitioner's income for those years for respondent concedes that carolyn webb is liable for tax on income of only dollar_figure which is the amount determined by respondent in the notice_of_deficiency although this amount is substantially less than percent of petitioner's income for respondent does not seek an increase in any of the deficiencies as asserted in continued to the extent set out below whether petitioner is liable for self-employment_tax for and we hold he is whether petitioners are each liable for additions to tax under sec_6651 for and for failure_to_file returns we hold they are whether petitioners are each liable for additions to tax under sec_6654 for the failure to pay estimated_tax for and we hold they are whether a penalty for maintaining a frivolous position should be imposed against each petitioner under sec_6673 we hold it should be with respect to petitioner but not as to carolyn webb findings_of_fact a few of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference at the time they filed their separate petitions in these cases petitioners husband and wife resided in vallejo california petitioners did not file federal_income_tax returns for and nor did they pay any taxes during those years except for dollar_figure in withholdings from carolyn webb's wage income as shown on form_w-2 to determine the income that petitioner received for the taxable years in issue respondent prepared substitute income_tax returns for those years for continued the statutory_notice_of_deficiency sent to carolyn webb and respondent used information returns processing irp transcripts the irp transcripts are based upon information submitted to the internal_revenue_service irs by payors who filed information returns with the irs showing that they paid certain amounts to petitioner during and for the following items wages dividends nonemployee compensation and unemployment income to reconstruct petitioner's income for respondent used an irpolt document which is essentially an abbreviated irp transcript generated by respondent's integrated data retrieval system idrs petitioner received income during and of dollar_figure dollar_figure and dollar_figure respectively to calculate the deficiencies in issue respondent used rates applicable to married persons filing separately during and petitioner traveled on business to pennsylvania arkansas louisiana and texas sometime around july of carolyn webb went to texas to care for her terminally ill father the webbs returned to california in approximately may of according to the irpolt for petitioner received dollar_figure in rents which is reflected in the dollar_figure amount asserted by respondent against petitioner for although respondent failed to include the dollar_figure in the notice_of_deficiency it was incorporated into the proposed stipulation that was sent to petitioner and deemed admitted pursuant to rule f opinion issue domicile and allocation of community_property income respondent determined that one half of the income earned by petitioner for and is attributable to carolyn webb carolyn webb asserts that she was not a resident of california during and part of and therefore is not subject_to california community_property law respondent's determinations are presumed correct and petitioners bear the burden of proving that those determinations are for the taxable years in issue respondent issued two notices of deficiency one in petitioner's name and one in the name of carolyn webb in the notice_of_deficiency asserted against petitioner respondent determined that percent of the earned and unearned_income in petitioner's name was attributable to him in the notice_of_deficiency asserted against carolyn webb respondent determined that for and percent of the earned and unearned_income in petitioner's name was attributable to her however for the notice_of_deficiency attributes only dollar_figure of petitioner's income to carolyn webb see supra note for the years and respondent concedes the income asserted against petitioner to the extent that his income is reattributed to carolyn webb according to california community_property law the trial memorandum submitted by petitioners to this court asserts that both petitioner and carolyn webb were not residents of california for part of the years in issue and therefore are not subject_to california community_property law however this contention with respect to petitioner is actually prejudicial to his interest if california community_property law does not apply to petitioner then he would be liable for tax on percent of his income percent would not be attributable to carolyn webb erroneous rule a 290_us_111 70_f3d_548 9th cir for federal_income_tax purposes to determine what constitutes an individual's income in a community_property jurisdiction we must look to the law of the state as to the ownership of community_property and of community_income 403_us_190 309_us_78 it is well established that domicile rather than mere place of temporary residence controls the application of community_property law 25_tc_293 in re allshouse's estate cal 2d furthermore the law of the state in which the earner of income is domiciled is the appropriate law to be utilized in determining whether such income is community_property kamikido v commissioner tcmemo_1979_402 see 309_us_78 california is a community_property_state therefore we look to california law to determine whether income is community_property or whether it is separate_property united_states v mitchell supra lucia v commissioner tcmemo_1991_77 affd without published opinion 962_f2d_14 9th cir the term community_property pursuant to california law is generally defined as property acquired by husband and wife or either during marriage when not acquired as the separate_property of either cal civ code sec west lucia v commissioner supra under california law absent a contrary agreement each spouse has the right to one half of all community_income from the moment it is acquired and therefore is liable for the federal_income_tax on one half of such amount cal civ code sec west 282_us_792 the character of property as separate or community is determined at the time of acquisition see v see cal 2d property acquired by purchase after marriage is presumed to be community_property id furthermore earnings_of a husband acquired during marriage are presumed to be community_property people v lockett cal app 3d with respect to unearned_income where the source property is presumed to be community_property and no evidence is introduced to rebut such presumption then the income from such property is presumed community_income 44_bta_835 in re estate of miles cal app 2d under california law the burden of proving that property is separate rests on the party making such assertion see v see supra with respect to one's domicile once established it is presumed to continue until it is shown to have been superseded by a new domicile 11_tc_447 whitmore v commissioner supra in order to change one's place of domicile for community_property purposes one must form an intent to remain in the new location permanently or indefinitely id the determination of an individual's domicile is primarily a question of fact 484_f2d_95 9th cir per curiam kamikido v commissioner supra although we consider statements of intention made by an individual with respect to his or her domicile we give such statements slight weight when they conflict with an individual's actions 306_us_398 where there is any doubt as to one's domicile the domicile of origin prevails whitmore v commissioner supra pincite under california law the fact that spouses live apart for a period of time does not affect the allocation of income 216_f2d_816 9th cir only where spouses live separate and apart with the intent of ending the marriage are the earnings_of each spouse considered separate_property rather than community_property cal civ code sec west in re marriage of hardin cal app 4th interpreting the phrase living separate and apart in the context of family code sec_771 west previously cal civ code sec west respondent determined that petitioners were california domiciliaries during all of the years in issue and thus are subject_to california community_property law at trial petitioner testified that during and he traveled on business to pennsylvania arkansas louisiana and texas carolyn webb asserts that she left california for texas sometime around july of to stay with her parents while her husband was away from home on business the webbs returned to california in approximately may of that carolyn webb was out of california for part of and does not except her from california community_property law as we discussed above it is domicile not place of temporary residence that determines the application of community_property rules whitmore v commissioner supra for community_property purposes to show that she changed her place of domicile carolyn webb must establish that she left california with an intent to remain in a new location permanently or indefinitely id we are not convinced of such intent in carolyn webb was merely visiting her sick father in texas while petitioner was traveling for business petitioners then returned to their place of permanent residence pincite san luis vallejo california which they maintained for the entire time they were absent from california the fact that petitioners lived apart for and part of does not affect the allocation of income under california law unless they separated with an intent to end their marriage sidebotham v robison supra based on the record there is no evidence of marital discord or separation which would support the contention that petitioner's income is not attributable to carolyn webb in fact at trial petitioner testified that he and his wife have been happily married for years we therefore find that petitioners did not live separate and apart with the intent of ending their marriage nor did they form an intent to move outside california permanently thus they remained domiciled in california during the years in issue accordingly petitioners are subject_to california community_property law given this fact we must now determine whether carolyn webb is liable for income_tax on percent of petitioner's earned and unearned_income for and cal civ code sec west united_states v malcolm supra earnings_of a husband during the marriage are presumed to be community_property people v lockett supra here petitioners were married long before the years in issue the burden_of_proof is on petitioners to establish that such earnings are separate see v see supra however carolyn webb did not introduce any evidence to negate a finding that petitioner's earnings are community_property with respect to petitioner's unearned_income since the source property is presumed to be community_property and carolyn webb has failed to introduce evidence to the contrary the income from such property is also community_property 44_bta_835 in re estate of miles cal app 2d on brief respondent acknowledges that for the notice_of_deficiency mailed to petitioner failed to include dollar_figure in rents earned by petitioner however respondent included this amount in the proposed stipulation which was sent to petitioner and deemed admitted pursuant to rule sec_91 and sec_123 thus we sustain respondent's determination that the dollar_figure is includable in petitioner's income for respondent does not seek to hold carolyn webb liable for tax on one half of the dollar_figure because she does not seek an increased deficiency against carolyn webb for petitioner did not object to this allocation accordingly we sustain respondent's determination that carolyn webb is liable for income_tax on one half of all the earned and unearned_income in petitioner's name for and to the extent of the income asserted against her by respondent in the notice_of_deficiency with respect to petitioner he is liable for tax on the income determined in the notice_of_deficiency mailed to him plus the dollar_figure for less the amounts attributable to carolyn webb under california community_property law we have considered sua sponte whether sec_66 applies and hold that it does not carolyn webb does not meet the requirements of sec_66 and a issue self-employment_tax respondent determined that petitioner is liable for self- employment_tax on percent of the nonemployee compensation he received during and a husband's self-employment_income earned during the marriage is presumed to be community_property people v lockett cal app 3d however the code carves out an exception for self-employment_tax purposes in a community_property_state where self-employment_income is earned by the husband unless the wife exercises substantially_all of the management and control of the trade_or_business all of the income will be treated as the income of the husband for self- employment_tax purposes sec_1402 sec_1 a - a income_tax regs since petitioner does not allege that carolyn webb had anything to do with the self-employment_income earned in his name it is petitioner and not carolyn webb who is liable for percent of the self-employment_tax issue additions to tax under sec_6651 respondent determined that both petitioners were liable for additions to tax for failure_to_file income_tax returns for and under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 webb v commissioner tcmemo_1993_ affd without published opinion 46_f3d_1149 9th cir the taxpayer has the burden of proving that the addition is improper rule a 469_us_241 neither petitioner nor carolyn webb filed income_tax returns for the years in issue we find that such failure was due to willful neglect and not reasonable_cause accordingly we sustain respondent's determination with respect to this issue issue additions to tax under sec_6654 respondent determined that petitioners are liable for additions to tax for failure to pay estimated_tax for and under sec_6654 sec_6654 generally imposes an addition_to_tax if installment payments of estimated_tax made during a year do not equal or exceed the threshold set forth in sec_6654 sec_6654 philips v commissioner tcmemo_1995_540 affd without published opinion 99_f3d_1146 9th cir the burden_of_proof is on petitioners to establish that they qualify for an exception under sec_6654 rule a philips v commissioner supra petitioners do not qualify for any with respect to carolyn webb the additions to tax imposed on her pursuant to sec_6651 are limited to the community_property income attributed to her by respondent in the notice_of_deficiency exception accordingly we affirm respondent's determinations of these additions to tax issue sanctions under sec_6673 prior to trial respondent filed a motion requesting the imposition of a penalty against each petitioner in the amount of dollar_figure under sec_6673 on the ground that petitioners failed to comply with the court's orders and rules in preparing these cases for trial and because they instituted the proceedings primarily for delay petitioner in response continued to assert groundless tax_protester arguments we begin by noting that petitioners are not strangers to this court rather they have a well established history as tax protesters in fact the petitions originally filed in this case made various frivolous and groundless allegations which failed to address the issues mentioned in respondent's notices of deficiency sent to petitioners petitioner raised similar arguments in two other instances when he appeared as a party before this court we granted respondent's motion to dismiss for lack of prosecution with respect to the case involving petitioner's tax years through webb v commissioner tcmemo_1993_283 vacated and remanded in part 28_f3d_111 9th cir in that case we also imposed a dollar_figure penalty with respect to carolyn webb the additions to tax imposed on her pursuant to sec_6654 are limited to the community_property income attributed to her by respondent in the notice_of_deficiency against petitioner pursuant to sec_6673 id in a later case involving the tax_year we imposed a dollar_figure penalty on petitioner for asserting similar frivolous tax_protester arguments webb v commissioner tcmemo_1993_521 affd 46_f3d_1149 9th cir petitioners failed to cooperate in preparing this case for trialdollar_figure they did not pursue available administrative remedies nor comply with attempts by respondent's appeals_division and respondent's counsel either to settle this case or to stipulate all facts to the extent possible as required by the court's standing_pretrial_order and 61_tc_691 petitioners were generally uncooperative in providing respondent with documents and in stipulating facts as required by rule petitioners consistently refused to address the issue of income received for the years in issue nevertheless petitioners continue to assert that they do not owe any_tax petitioners have the burden_of_proof rule a prior to trial respondent moved to dismiss petitioners' claim pursuant to rule b because of their noncooperation we declined respondent's motion based on carolyn webb's assertion that she was not a california resident for part of the tax years in issue however pursuant to rule b we may decide against petitioners with respect to any issue as to which petitioners have the burden_of_proof and such decision shall be treated as a dismissal for purposes of rule d accordingly we treated respondent's motion to dismiss for failure to properly prosecute as a motion in limine and precluded all evidence except for that pertaining to carolyn webb's place of residence during the years in issue with respect to all other issues in this case and taking into account respondent's concessions we found that the facts and evidence set forth in respondent's proposed stipulation were deemed established for purposes of these cases see rule f given this scenario we normally would have imposed damages against each petitioner pursuant to sec_6673 for each of the years in issue in this case however respondent conceded for the first time at trial that carolyn webb was not liable for the deficiencies determined against her for tax years and moreover in the trial memorandum carolyn webb raised a substantive issue pertaining to her residence for the years in issue and whether california community_property law is applicable to her for those years for these reasons we decline to impose damages against her with respect to petitioner he had no grounds to support the purported factual issue raised for the first time in the trial memorandum concerning the application of community_property law with respect to him in fact by asserting that he is not subject_to california community_property law for the years in issue petitioner actually argued against his own interest petitioner's other arguments were completely frivolous we further find that petitioner instituted and maintained these proceedings primarily for delay accordingly we conclude that damages authorized by law of dollar_figure are awarded to respondent under sec_6673 to reflect the foregoing an appropriate order will be issued and decisions will be entered under rule
